DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/22/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 9,740,079 to Davids et al. Applicant’s argument centers on the premise that the prior art contains only one waveguide versus a plurality and that the waveguides are not “configured to transmit light”. It is noted that duplicating structure to make one waveguide into an array would be within the level of ordinary skill in the art. Further, absent any additional structure, the waveguide in the prior rejection and current rejection would be configured to transmit light as that is inherent for a waveguide.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 10, 13-15, 17-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund (cited in prior office action) in view of US 9,740,079 to Davids et al.
Englund discloses in the abstract and figures, a light detecting device comprising: 
a light input device configured to receive light (column 2, line 13); 
waveguides (511) extending from the light input device, the waveguide being configured to transmit portions of the light received by the light input device (a waveguide inherently transmits light), respectively; 
a modulator provided on the plurality of waveguides and configured to modulate phases of the portions of light transmitted in the waveguide, respectively (column 9, line 58); 
at least one graphene layer (420) configured to absorb the portions of light transmitted in the plurality of waveguides; and 
at least one first electrode (423) and at least one second electrode (425) electrically connected to the at least one graphene layer (column 9, lines 65-67), respectively.
As to claims 2, 4-7, 17-19, 21 and 23, the graphene can be on all waveguides in the substrate and provided as claimed (figure 4 or ring resonator in figure 5).
As to claim 8, the semiconducting structure claimed is depicted in figure 7A and 12B.
As to claim 10, the waveguide is silicon (Group IV).
As to claims 13 and 20, the components are on the same substrate (see all figures). 

However, Englund fails to explicitly disclose multiple waveguides. It is noted that Englund is not directed towards an invention with a singular waveguide, but the inventive concept, similar to Applicant, involves graphene as a layer on the waveguide and even plural silicon photonic waveguides (column 18, lines 59-63). Furthermore, Englund does not limit the invention to consisting of a singular waveguide.
Davis discloses a nanoantenna array that is described with one waveguide or a plurality.
It would have been obvious to one having ordinary skill in the art to take a singular waveguide and create an array to control the output of multiple sources and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis v. Bemis, 193 USPQ 8.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund in view of Davis. 
Englund in view of Davis discloses an intermediate layer and adjustment of the refractive index of layers to enable optimum modulation (column 10, lines 2-6). However, Englund in view of Davis fails to explicitly disclose the refractive index of the intermediate layer. It is generally within the level of ordinary skill in the art to adjust the refractive index of a device component to achieve a desired result. 
It would have been obvious to one having ordinary skill in the art to recognize that adjustment of the refractive index of an intermediate layer to be less than that of the waveguide would be within the level of routine experimentation to achieve a proper and optimally functioning modulator.
Claims 11-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund in view of Davis as applied to claims above, and further in view of US 8,554,022 to Hochberg, et al.
Englund in view of Davis discloses the invention as claimed except for the coupling to an antenna and modulation of phase. Although not disclosed specifically by Englund in view of Davis, modulation of phase is a generally understood concept in this art. As is coupling the detector to an antenna. 
Claim 22 relates to addition of conductive wires.
Hochberg discloses both these technologies. Modulation of phase is described in Column 18, line 66-Column 19, line 19. Antenna coupling is at least disclosed in figure 28. Conventional known practices of electrode connection of wires is disclosed in column 19, line 63.
It would have been obvious to one having ordinary skill in the art to use the teaching of art recognized structure and uses of the device as taught by Hochberg in Englund in view of Davis to design an apparatus for a specific intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883